Sutton, J.
Where suit was brought by the plaintiff, as transferee, on a note executed and delivered by the defendant to a third party, and the defendant admitted a prima facie case and assumed the burden of proving her defense that the note was paid by the plaintiff out of funds belonging to her and in his possession, the evidence on behalf of the defendant, while tending to show that she had intrusted her real and personal property, including a large amount of cash, to the plaintiff, through many years, as her confidential agent, steward, and factor to manage her property and pay her debts, was vague and uncertain in its entirety, and failed to show that at the time the plaintiff had the note transferred to him he had in his possession any funds belonging to the defendant or used any of her funds in payment of the note. Accordingly, the trial court did not err in directing a verdict for the plaintiff.
The alleged newly discovered evidence, even if properly presented for consideration by the court as set out in the special ground of the motion for new trial, was not such as to require a different result.

Judgment affirmed.


Stephens, P. J., and Felton, J., concur.

J. Ellis Pope, I. W. Rountree, for plaintiff in error.
J. R. Powell Jr., Felix C. Williams, A. S. Bradley, contra.